DETAILED ACTION

Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20, is considered indefinite because the mixture of system and method processes is unclear.  Vice-versa a claim that depends from a method claim rather than an apparatus claim has been considered indefinite. 
	
Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryumin et al., (Ryumin et al., Human-Robot Interaction with Smart Shopping Trolley Using Sign Language: Data Collection, 2019).

As per claim 1, Ryumin et al. teaches a robotic trolley collection system (see abs., and abs., for the well-known trolley), comprising: a differential-driven mobile base (see page 949, col. 2, first par., particularly “robotic trolley that follows the owner” meet the mobile base limitation); a manipulator (see page 950, second par., wherein different part of the body has been taken as manipulator) mounted on the differential-driven mobile base (see page 949, col. 2, first par., particularly “robotic trolley that follows the owner” meet the mobile base limitation) for coupling with a trolley (see abs., and abs., for the well-known trolley), having a structure same as or configured complementary to a head portion of the trolley (see abs., and abs., for the well-known trolley, having a head portion falls under design choice); a sensory (see Fig. 2, abs., for depth sensor and page 951, second col. 2, second par.) and measurement assembly (see page 951, col. 1, third par., wherein measurement has been interpreted as calculate) for providing sensing and measurement dataflow (see Fig. 1, wherein evidence has been shown of dataflow); and a main processing case for processing the sensing and measurement dataflow (see Fig. 1, wherein evidence has been shown of dataflow) provided by the sensory (see Fig. 2, abs., for depth sensor and page 951, second col. 2, second par.) and measurement assembly (see page 951, col. 1, third par., wherein measurement has been interpreted as calculate) and for controlling the differential-driven mobile base (see page 949, col. 2, first par., particularly “robotic trolley that follows the owner” meet the mobile base limitation), the manipulator (see page 950, second par., wherein different part of the body has been taken as manipulator), and the sensory (see Fig. 2, abs., for depth sensor and page 951, second col. 2, second par.) and measurement assembly (see page 951, col. 1, third par., wherein measurement has been interpreted as calculate). Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art at the invention was made to combined the teachings of different embodiments of Ryumin et al. into the intended end result, thereby improving the autonomous airport trolley collection as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).
 
As per claim 2, Ryumin et al. teaches wherein the differential-driven mobile base (see page 949, col. 2, first par., particularly “robotic trolley that follows the owner” meet the mobile base limitation) comprises a mobile chassis having a plurality of driving wheels (see page 949, col. 2, first par., particularly “robotic trolley that follows the owner” meet the limitation of wheels, and using castor falls under design choice), a plurality of direct current (DC) motors (see page 949, col. 2, first par., particularly “robotic trolley that follows the owner” meet the limitation of motors), and at least one gearbox (see page 949, col. 2, first par., particularly “robotic trolley that follows the owner” meet the limitation of gearbox); and wherein the plurality of driving wheels (see page 949, col. 2, first par., particularly “robotic trolley that follows the owner” meet the limitation of wheels, and using castor falls under design choice) is propelled by the plurality of direct current (DC) motors (see page 949, col. 2, first par., particularly “robotic trolley that follows the owner” meet the limitation of motors), respectively, through the at least one gearbox (see page 949, col. 2, first par., particularly “robotic trolley that follows the owner” meet the limitation of gearbox) for moving the robotic trolley collection system (see abs., and abs., for the well-known trolley).
  
As per claim 3, Ryumin et al. teaches wherein the differential-driven mobile base (see page 949, col. 2, first par., particularly “robotic trolley that follows the owner” meet the mobile base limitation) further comprises a plurality of omnidirectional passive castor wheels (see page 949, col. 2, first par., particularly “robotic trolley that follows the owner” meet the limitation of wheels, and using castor falls under design choice) disposed at back of the differential-driven mobile base for support (see page 949, col. 2, first par., particularly “robotic trolley that follows the owner” meet the mobile base limitation).  

As per claim 4, Ryumin et al. teaches wherein the differential-driven mobile base (see page 949, col. 2, first par., particularly “robotic trolley that follows the owner” meet the mobile base limitation) further comprises a protective member attached to the mobile chassis and a plurality of proximity switches for obstacle avoidance (see page 951, col. 1, third par., wherein the camera being considered as obstacle avoidance by design choice).  

As per claim 5, Ryumin et al. teaches wherein the manipulator (see page 950, second par., wherein different part of the body has been taken as manipulator) is coupled to a front end of the differential-driven mobile base (see page 949, col. 2, first par., particularly “robotic trolley that follows the owner” meet the mobile base limitation), and wherein the manipulator (see page 950, second par., wherein different part of the body has been taken as manipulator) comprises three connections including two hinge sections at the front end of the differential-driven mobile base (see page 949, col. 2, first par., particularly “robotic trolley that follows the owner” meet the mobile base limitation) J:\CUHK\131\Application\CUHK-131 Application.docx/lea/jyg13CUHK.131 and a flexible connection having an electronic cylinder disposed in a middle part of the differential-driven mobile base (see page 949, col. 2, first par., particularly “robotic trolley that follows the owner” meet the mobile base limitation).  

As per claim 6, Ryumin et al. teaches wherein when the manipulator (see page 950, second par., wherein different part of the body has been taken as manipulator) is coupled to the back portion of the trolley (see abs., and abs., for the well-known trolley), the manipulator (see page 950, second par., wherein different part of the body has been taken as manipulator) is configured to fork the trolley (see abs., and abs., for the well-known trolley).
  
As per claim 7, Ryumin et al. teaches wherein when the manipulator (see page 950, second par., wherein different part of the body has been taken as manipulator) is coupled to the back of the trolley (see abs., and abs., for the well-known trolley), the electronic cylinder lifts the trolley (see abs., and abs., for the well-known trolley) off the ground for trolley transfer (see abs., and abs., for the well-known trolley).  

As per claim 8, Ryumin et al. teaches wherein the sensory (see Fig. 2, abs., for depth sensor and page 951, second col. 2, second par.) and measurement assembly (see page 951, col. 1, third par., wherein measurement has been interpreted as calculate) is disposed on top of the main processing case that is disposed on top of the differential-driven mobile base (see page 949, col. 2, first par., particularly “robotic trolley that follows the owner” meet the mobile base limitation). 
 
As per claim 9, Ryumin et al. teaches wherein the main processing case comprises a controller or a data processor (see Fig. 2, wherein evidence of processor has shown) for receiving the dataflow (see Fig. 1, wherein evidence has been shown of dataflow) from the sensory (see Fig. 2, abs., for depth sensor and page 951, second col. 2, second par.) and measurement assembly (see page 951, col. 1, third par., wherein measurement has been interpreted as calculate) and generating control commands (see Table II, element 1) that are transmitted to the manipulator (see page 950, second par., wherein different part of the body has been taken as manipulator), the differential-driven mobile base (see page 949, col. 2, first par., particularly “robotic trolley that follows the owner” meet the mobile base limitation), or the sensory (see Fig. 2, abs., for depth sensor and page 951, second col. 2, second par.) and measurement assembly (see page 951, col. 1, third par., wherein measurement has been interpreted as calculate).  

As per claim 10, Ryumin et al. teaches wherein the sensory (see Fig. 2, abs., for depth sensor and page 951, second col. 2, second par.) and measurement assembly (see page 951, col. 1, third par., wherein measurement has been interpreted as calculate) comprises a three dimensional (3D) (see page 952, second col. 2, item 2) light detection (see page 950, wherein various lighting conditions meet the limitations light detection) and ranging (LiDAR) device (using LiDAR device is well-known) for localization of the robotic trolley collection system (see abs., and abs., for the well-known trolley) and for obstacle avoidance (see page 951, col. 1, third par., wherein the camera being considered as obstacle avoidance by design choice).  

As per claim 11, Ryumin et al. teaches wherein the sensory (see Fig. 2, abs., for depth sensor and page 951, second col. 2, second par.) and measurement assembly (see page 951, col. 1, third par., wherein measurement has been interpreted as calculate) comprises a depth camera for detecting an idle trolley (see abs., and abs., for the well-known trolley) and estimating pose of the idle trolley (see abs., and abs., for the well-known trolley).  

As per claim 12, Ryumin et al. teaches wherein the sensory (see Fig. 2, abs., for depth sensor and page 951, second col. 2, second par.) and measurement assembly (see page 951, col. 1, third par., wherein measurement has been interpreted as calculate) comprises a plurality of ultrasound sensors disposed at front of the differential-driven mobile base (see page 949, col. 2, first par., particularly “robotic trolley that follows the owner” meet the mobile base limitation) for obstacle avoidance (see page 951, col. 1, third par., wherein the camera being considered as obstacle avoidance by design choice). 
 
As per claim 13, Ryumin et al. teaches a method for operating a robotic trolley collection system (see abs., and abs., for the well-known trolley), the robotic system including a differential-driven mobile base (see page 949, col. 2, first par., particularly “robotic trolley that follows the owner” meet the mobile base limitation), a manipulator (see page 950, second par., wherein different part of the body has been taken as manipulator) mounted on the differential-driven mobile base (see page 949, col. 2, first par., particularly “robotic trolley that follows the owner” meet the mobile base limitation) for coupling with a trolley (see abs., and abs., for the well-known trolley), a sensory (see Fig. 2, abs., for depth sensor and page 951, second col. 2, second par.) and measurement assembly (see page 951, col. 1, third par., wherein measurement has been interpreted as calculate) for providing sensing and measurement dataflow (see Fig. 1, wherein evidence has been shown of dataflow), and a main processing case for processing the sensing and measurement dataflow (see Fig. 1, wherein evidence has been shown of dataflow) provided by the sensory (see Fig. 2, abs., for depth sensor and page 951, second col. 2, second par.) and measurement assembly (see page 951, col. 1, third par., wherein measurement has been interpreted as calculate) and for controlling the differential-driven mobile base (see page 949, col. 2, first par., particularly “robotic trolley that follows the owner” meet the mobile base limitation), the manipulator (see page 950, second par., wherein different part of the body has been taken as manipulator), and the sensory (see Fig. 2, abs., for depth sensor and page 951, second col. 2, second par.) and measurement assembly (see page 951, col. 1, third par., wherein measurement has been interpreted as calculate), the method comprising: localizing and mapping (see page 951, third par., for 3D map); detecting an idle trolley (see abs., and abs., for the well-known trolley, staying idle falls under design choice) to be collected and estimating pose of the idle trolley (see abs., and abs., for the well-known trolley, staying idle falls under design choice); visual servoing control (see abs., for the camera) of the robotic trolley collection system (see abs., and abs., for the well-known trolley); and issuing motion control commands (see Table II, element 1) to the robotic trolley collection system (see abs., and abs., for the well-known trolley) for automatically moving and collecting the idle trolley (see abs., and abs., for the well-known trolley, staying idle falls under design choice). Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art at the invention was made to combined the teachings of different embodiments of Ryumin et al. into the intended end result, thereby improving the autonomous airport trolley collection as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).
 
As per claim 14, Ryumin et al. teaches wherein the localizing and mapping (see page 951, third par., for 3D map) comprises determining location of the robotic trolley collection system (see abs., and abs., for the well-known trolley) and providing the determined location information of the robotic trolley collection system (see abs., and abs., for the well-known trolley) to allow the robotic trolley collection system (see abs., and abs., for the well-known trolley) to determine its position in surrounding environment (see page 950, sedtion II, first par.).  

As per claim 15, Ryumin et al. teaches wherein the detecting an idle trolley (see abs., and abs., for the well-known trolley, staying idle falls under design choice) and estimating pose of the idle trolley (see abs., and abs., for the well-known trolley, staying idle falls under design choice) comprises providing detection results of the idle trolley (see abs., and abs., for the well-known trolley) and estimating the pose of the idle trolley (see abs., and abs., for the well-known trolley, staying idle falls under design choice).  

As per claim 16, Ryumin et al. teaches wherein the visual servoing comprises driving the robotic trolley collection system (see abs., and abs., for the well-known trolley) to approach the idle trolley (see abs., and abs., for the well-known trolley), forking the idle trolley (see abs., and abs., for the well-known trolley, staying idle falls under design choice) by performing servoing control of the robotic trolley (see abs., and abs., for the well-known trolley, staying idle falls under design choice) collection system, and transferring the idle trolley to a desired location (see abs., and abs., for the well-known trolley, staying idle falls under design choice).  

As per claim 17, Ryumin et al. teaches wherein the localizing and mapping (see page 951, third par., for 3D map) the robotic trolley collection system (see abs., and abs., for the well-known trolley) comprises combining location J:\CUHK\131\Application\CUHK-131 Application.docx/lea/jyg15CUHK.131 information provided by a LiDAR device, a wheel odometer, or a depth camera of the robotic trolley collection system (see abs., and abs., for the well-known trolley). 
 
As per claim 18, Ryumin et al. teaches wherein the detecting an idle trolley (see abs., and abs., for the well-known trolley, staying idle falls under design choice) comprises: collecting RGB images of a trolley (see abs., and abs., for the well-known trolley) and establishing datasets for recognizing the trolley (see abs., and abs., for the well-known trolley); annotating bounding boxes and status categories of the trolley (see abs., and abs., for the well-known trolley) in the RGB images; and training a deep neural network system with the collected datasets to determine if the trolley is in an idle condition and ready to be collected (see abs., and abs., for the well-known trolley, staying idle falls under design choice).  

As per claim 19, Ryumin et al. teaches wherein the estimating pose of the idle trolley (see abs., and abs., for the well-known trolley, staying idle falls under design choice) comprises performing a coarse pose estimating step followed by performing a fine pose estimating step (see page 950, first par., wherein estimation came be used at any capacity for it is well-known). 
 
As per claim 20, Ryumin et al. teaches a non-transitory computer-readable medium (see Fig. 1 meets that limitation) comprising program instructions stored thereon that, when executed, cause a processor (see Fig. 2, wherein evidence of processor has shown) to perform a method for operating a robotic trolley collection system (see abs., and abs., for the well-known trolley), the method comprising steps of: localizing and mapping (see page 951, third par., for 3D map); detecting an idle trolley (see abs., and abs., for the well-known trolley, staying idle falls under design choice) and estimating pose of the idle trolley (see abs., and abs., for the well-known trolley, staying idle falls under design choice); visual servoing control (see abs., for the camera) of the robotic trolley collection system (see abs., and abs., for the well-known trolley); and issuing motion control commands (see Table II, element 1) to the robotic trolley collection system (see abs., and abs., for the well-known trolley) for automatically collecting the idle trolley (see abs., and abs., for the well-known trolley, staying idle falls under design choice). Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art at the invention was made to combined the teachings of different embodiments of Ryumin et al. into the intended end result, thereby improving the autonomous airport trolley collection as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-10915113 is directed to “An autonomous mobile system comprising: a means of achieving mobility, a means of navigating, a means of providing autonomous power, and a means of providing general purpose computing. In some embodiments, the system comprises a base unit capable of sensing its environment and computing navigation instructions to direct the system to move to particular locations and execute functions as directed by a set of programmed instructions. In some embodiments, two or more time-of-flight (TOF) imaging systems are attached to measure distance to objects in the environment, which may in turn be used by the means of navigating. In some embodiments, a coupling exists on the base unit to attach additional structures and mechanisms. These structures may comprise a means for carrying packages or other items, robotic manipulators that can grab and move objects, interactive audio and video displays for telepresence applications, a means for serving food and drink, etc.”;
US-20180072212 is directed to “An automated guided vehicle (AGV) configured to operate with a navigation and guidance system, said AGV comprising: a base frame configured to support a material handling apparatus; a plurality of support wheel assemblies attached at peripheral portions of the base frame and configured to movably support the base frame away from a ground surface; a pair of drive wheel assemblies disposed between at least two of the plurality of support wheel assemblies and configured to propel the AGV over the ground surface; and a suspension system having intersecting swing arms that pivotally mount at the base frame and independently attach at each of the drive wheel assemblies, wherein the suspension system is configured to bias the pair of drive wheel assemblies against the ground surface to maintain friction of the drive wheel assemblies against the ground surface”;
US-11086328 is directed to “An autonomous cart moves products and materials in an industrial environment. It is different from conventional carts because it can navigate autonomously indoors or outdoors in dynamic environments where things change frequently. This autonomous cart uses state-of-the-art “dense” visual perception giving it unequalled and continuous awareness of its surroundings. With this it can operate at a cost, speed, level of safety and efficiency that has never been possible before. This robotic cart makes factories and warehouses more efficient and safer. It enables the movement of smaller batches of material more frequently, reduces the need for expensive conveyor systems, and helps eliminate dangerous and polluting fork trucks from indoor environments.”;
US-10071893 is directed to “A central computer system identifies a mobile item container in a retail shopping facility as being abandoned. The central computer system then directs a motorized transport unit through the retail shopping facility to the abandoned mobile item container and causes that motorized transport unit to physically attach to the abandoned mobile item container. The central computer system then directs that motorized transport unit through the retail shopping facility with the attached abandoned mobile item container to a specified destination within the retail shopping facility. Abandonment can be determined as a function, at least in part, of determining that the mobile item container is both stationary and unattended for at least a predetermined amount of time. By one approach the central computer system can use different predetermined amounts of time when assessing abandonment depending upon where in the retail shopping facility the mobile item containers are located.”;
Chen et al., is directed to “A Robotic Lift Assister: A Smart Companion for Heavy Payload Transport and Manipulation in Automotive Assembly”;
Luo et al., is directed to “Multisensor Fusion and Integration: Approaches, Applications, and Future Research Directions”;
Wang et al., is directed to “Path Planning for Nonholonomic Multiple Mobile Robot System with Applications to Robotic Autonomous Luggage Trolley Collection at Airports”;
Wang et al., is directed to “Coarse-to-Fine Visual Object Catching Strategy Applied in Autonomous Airport Baggage Trolley Collection”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    275
    275
    media_image1.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B